PER CURIAM.
The marriage of the appellant and ap-pellee was dissolved by the judgment here appealed. Error is assigned only as to some of the financial provisions of the judgment. In particular, the appellant urges that it was an abuse of discretion to grant the appellee-wife his interest in the marital residence which was held as an estate by the entirety. He also urges error upon allowance of a $40 per week child support payment for a^ eighteen year old child who was found by the court to be a dependent. In addition, appellant urges error upon the allowance of the sum of $1600 from the joint funds of the parties for the repair of the marital home.
Our review of this record convinces us that all of the allowances were within the sound judicial discretion of the trial judge as granted him under Chapter 73-21, Laws of Florida, 1973. See Daugherty v. Daugherty, Fla.App.3rd 1974, 293 So.2d 394; Finn v. Finn, Fla.App.3rd 1974, 294 So.2d 57. In particular, the award to the wife of the equity in the family home is, we think, justified by the length of the marriage, the age and health of the ap-pellee, and the other circumstances revealed by the record.
Affirmed,